United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., Appellant
and
U.S. POSTAL SERVICE, NORTH RICHLAND
HILLS POST OFFICE,
North Richland Hills, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1264
Issued: March 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2014 appellant, through counsel, filed a timely appeal of a March 12, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation effective
March 19, 2013 because he refused an offer of suitable work, pursuant to 5 U.S.C. § 8106(c).

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 12, 2014 decision, OWCP received additional evidence. However,
the Board may only review evidence that was in the record at the time OWCP issued its final decision. See 20
C.F.R. §§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58
ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

On appeal, counsel argues that the offered job was not suitable and, thus, OWCP
improperly terminated appellant’s compensation benefits.
FACTUAL HISTORY
On January 7, 1999 appellant, then a 42-year-old letter carrier, filed an occupational
disease claim alleging that on June 24, 1998 he first became aware of his bilateral thumb
condition. OWCP accepted the claim for temporary aggravation of bilateral thumb arthritis.3
Appellant was placed on the periodic rolls for temporary total disability effective
October 21, 2010.
On February 10, 2011 OWCP referred appellant to Dr. Robert E. Holladay, IV, a second
opinion Board-certified orthopedic surgeon, to determine appellant’s current medical condition
and work capability. In a March 15, 2011 report, Dr. Holladay diagnosed bilateral hand and
thumb osteoarthritis, performed a physical examination, and reviewed the medical evidence,
statement of accepted facts, and list of questions. A physical examinatoin revealed intact
bilateral upper extremity and hand sensation, evidence of osteoarthritic changes in both hands,
restricted right thumb range of motion and no evidence of either hand atrophy. Dr. Holladay also
reported that appellant was able to make a full fist bilaterally, had full extension of digits in right
and left hands, and had some restricted right thumb range of motion. He stated that appellant
was capable of working an eight-hour day with restrictions of limited grasping and carrying mail
with both hands, up to 10 pounds of lifting, and no climbing.
On April 7, 2011 Dr. Luiz C. Toledo, an attending Board-certified orthopedic surgeon,
reviewed and agreed with Dr. Holladay’s opinion that appellant could work an eight-hour day
with restrictions.
On February 1, 2012 Dr. Holladay responded to OWCP’s request for clarification on
appellant’s work restriction regarding grasping and carrying mail. He clarified that appellant
was restricted to eight hours of pushing, pulling, and lifting up to 10 pounds and eight hours of
limited repetitive wrist and elbow movements.
In a February 12, 2012 work capacity evaluation form, Dr. Toledo indicated that
appellant was capable of working an eight-hour day with restrictions of no lifting more than 10
pounds.
On March 29, 2012 Dr. Toledo completed an updated work capacity evaluation form in
which he provided additional work restrictions for appellant. The updated restrictions included
no grasping, fine manipulation, pushing, pulling, or lifting.
On December 12, 2012 OWCP referred appellant to Dr. Bill Alexander, a Board-certified
orthopedic surgeon, to resolve the conflict in the medical opinion evidence between Dr. Toledo,
appellant’s attending physician, and Dr. Holladay, a second opinion physician, on the issue of
appellant’s work restrictions.
3

By decision dated October 26, 2007, OWCP granted appellant a schedule award for an 11 percent permanent
impairment of the right upper extremity.

2

In a January 3, 2013 report, Dr. Alexander, based upon a review of the medical evidence,
statement of accepted facts, and physical examination, diagnosed bilateral thumb arthritis. He
noted the history of appellant’s injury and that he underwent right thumb carpometacarpal joint
arthroplasty in February 2005. A physical examination revealed excellent bilateral hand and
thumb range of motion and mild bilateral arthritic spur formation changes in the distal
interphalangeal joints (DIP). Dr. Alexander stated that he agreed with Dr. Holladay’s work
restrictions. In support of this conclusion, he stated that appellant’s pain complaints did not
correlate with the objective findings and were very subjective. Dr. Alexander also found no
impairment with his ability to perform fine manipulation or grasping. He reviewed the offered
modified carrier position and opined that appellant was capable of performing the duties of the
position. Dr. Alexander indicated that his “restrictions would necessarily be associated with
findings on functional capacity evaluation (FCE).” In an attached work capacity evaluation
form, he provided permanent work restrictions which included one to two hours of operating a
motor vehicle at work; one to two hours operating a motor vehicle to and from work; up to four
hours of pushing/pulling; and up to two hours of lifting no more than 10 pounds. Dr. Alexander
indicated that appellant was capable of bilateral hand manipulation by minimizing frequent use
of his thumbs and he was capable of typing and using the telephone by frequent use of fingertips
only.
On January 7, 2013 an FCE was performed by a licensed physical therapist to determine
appellant’s work capability and work restrictions. Based on the findings from the test,
appellant’s work restrictions were determined to be two hours of sitting, walking, or standing for
up to six to eight hours per day; up to 10 pounds of occasional lifting; occasional
pushing/pulling; and 0 pounds frequent lifting. The test indicated that appellant demonstrated
average gross manipulation and poor fine motor manipulation when using both hands. It noted
that she was capable of frequent bilateral hand manipulation by minimizing thumb use for
pinching and using the middle and index fingers for pinching and that accuracy is lost when
“manipulating very small objects.”
On March 20, 2013 appellant accepted from the employing establishment a limited-duty
job offer as a full-time regular city carrier. The duties of the position included one to two hours
of casing on routes; four to six hours of carry, park, and loop and one to two hours of carry
curbside deliveries. Restrictions of the position were listed as up to eight hours of simple
grasping/fine manipulation; up to eight hours of walking/standing; up to two hours of lifting no
more than 10 pounds; and up to four hours per day of pushing/pulling. Appellant started work
on March 27, 2013 and stopped on March 29, 2013.
On April 1, 2013 OWCP determined that the March 20, 2013 job offer was not suitable
as it exceeded appellant’s work restrictions and that clarification would be sought from
Dr. Alexander with respect to appellant’s job duties and work restrictions.
On April 2, 2013 the employing establishment proposed a modified city carrier position.
The duties of the position included 5.50 hours of delivering mail and 2.50 hours of lobby
assistance. Physical restrictions included up to 5.33 hours a day of simple grasping/fine
manipulation; up to 8 hours of standing and walking; up to 2 hours of lifting up to 10 pounds and
up to 4 hours of pulling/pushing.

3

In an April 4, 2013 addendum, Dr. Alexander responded to OWCP’s request for
clarification regarding appellant’s physical work restriction and job duties. He indicated that
appellant could use both thumbs up to 5.50 hours out of an 8-hour workday. Dr. Alexander
reviewed the April 2, 2013 modified city carrier job offer and concluded that appellant was
capable of performing all the duties of the offered position.
On May 10, 2013 the employing establishment offered appellant the position of modified
city carrier at the Seminary Hill Station. On May 13, 2013 appellant refused the offered position
because he claimed that the park and loop delivery of mail required lifting of more than 10
pounds.
In a letter dated May 22, 2013, OWCP advised appellant of its determination that the
modified city carrier position offered by the employing establishment on May 10, 2013 was
suitable. The duties of the position had been reviewed and approved by Dr. Alexander. The
employing establishment confirmed that the position remained available to appellant. OWCP
instructed him that he must, within 30 days, either accept the position or provide a written
explanation as to why he did not accept the position or he could lose his right to compensation
under 5 U.S.C. § 8106(c) of FECA.
In a May 22, 2013 report, Dr. Deepak V. Chavda, a treating orthopedic surgeon,4
diagnosed bilateral hand and wrist osteoarthritis; bilateral carpal tunnel syndrome more on the
left than the right, bilateral de Quervain’s syndrome and left side thenar atrophy. A physical
examination of the left and right hands and wrists “shows well[-]healed scar over the
carpometacarpal (CMC) joint area extending towards the wrist area,” thenar atropy; normal wrist
and digits range of motion; and positive Finkelstein’s, Tinel’s, and Phalen’s tests. The right hand
and wrist physical also showed grip and pinch weakness. Dr. Chavda’s review of x-ray
interpretations of both hands showed major CMC joint arthropathy and mild intercarpal (IP) and
CMC joint arthropathy. He provided recommendations, which included bilateral wrist splints, a
magnetic resonance imaging (MRI) scan of both hands and wrists, and limited or no use of both
hands at work.
On May 28, 2013 OWCP received a May 21, 2013 duty status report from Dr. Chavda,
indicating that appellant had limited use of both his thumbs and that appellant was off work
pending an MRI scan.
In June 5 and 13, 2013 reports, Dr. Chavda reviewed MRI scans of both appellant’s
hands and wrists. He indicated that appellant was capable of working with limited use of both
hands. Based on a review of the MRI scan, Dr. Chavda diagnosed bilateral wrist and hand
osteoarthritis; clinical bilateral carpal tunnel syndrome; bilateral de Quervain’s syndrome; left
side Thenar atropy; severe left first CMC osteoarthrits; left IP joint effusion; left subchrondral
cyst in the lateral lunate and distal scaphoid; right subchondrol edema in the lateral lunate; and
right separated bone fragment seen anteromedially. He indicated that appellant was capable of
working with limited use of his hands.

4

The ABMS Board Certification Credentials Profile indicates a Board certification in orthopedic surgery with the
status of “Not certified.”

4

In June 5 and 13, 2013 duty status reports, Dr. Chavda indicated that appellant was
disabled from work and noted work restrictions of no driving a motor vehicle at work and limited
to no use of both his wrists/hands.
In a July 3, 2013 letter, OWCP found that the reasons given by appellant for refusing the
offered position were not valid. It gave him 15 additional days to accept the position or to make
arrangements to report to this position. OWCP noted that if appellant did not accept the position
within 15 days of the date of the letter, his right to compensation for wage loss or a schedule
award would be terminated pursuant to section 8106 of FECA. It would not consider any further
reasons for refusal of the offered position.
Subsequent to OWCP’s July 3, 2013 letter, it received a duty status report and additional
reports dated June 27 and July 18, 2013 from Dr. Chavda reiterating prior findings and diagnoses
Dr. Chava again stated that appellant was capable of working light duty with limited use of both
hands. OWCP also received duty status reports dated June 28 and July 17, 2013 from
Dr. Chavda restricting appellant’s use of his hands and no driving a motor vehicle.
On August 22, 2013 OWCP terminated appellant’s wage-loss compensation benefits
effective August 16, 2013 for refusing an offer of suitable work pursuant to 5 U.S.C. § 8106(c).
Following the August 22, 2013 OWCP decision, additional reports from Dr. Chavda were
received. The July 18, August 29, and October 11, 2013 reports reiterated physical findings and
diagnoses from Dr. Chavda’s prior reports. He reitierated work restrictions of limited use of
appellant’s hands and wrists. A September 17, 2013 duty status report indicated that appellant
was restricted from driving a motor vehicle as well as limited use of both hands and wrists.
On September 17, 2013 appellant’s counsel requested a review of the written record by
an OWCP hearing representative. She contended that Dr. Alexander’s opinion was inconsistent,
lacked medical reasoning and she contended that Dr. Alexander’s work restrictions were
inconsistent with the restrictions found in the FCE. Lastly, appellant contended that the offered
position was outside appellant’s work restrictions on driving to and from work.
In addition, counsel provided evidence of a June 14, 2103 agreed order whereby
Dr. Alexander was disciplined by the Texas Medical Board. The order constituted a public
reprimand of Dr. Alexander and, among other things, restricted Dr. Alexander to the practice of
administrative medicine and included a prohibition of engaging “in the clinical practice of
medicine in any capacity that involves direct or indirect patient contact.” The basis for the
disciplinary action was Dr. Alexander’s arrest for use of and transporting marijuana for drug
traffickers. This order required that such prohibition would take effect on the date of the agreed
order and any violation of this order would be subject to further disciplinary action or
prosecution for practicing without a license in Texas. Counsel argued that this evidence should
disqualify Dr. Alexander from serving as the impartial medical specialist.
By decision dated March 12, 2014, the hearing represenative affirmed the August 22,
2013 decision.

5

LEGAL PRECEDENT
Section 8106(c)(2) of FECA states that a partially disabled employee who refuses to seek
suitable work or refuses or neglects to work after suitable work is offered to, procured by or
secured for him or her is not entitled to compensation.5 Once OWCP accepts a claim, it has the
burden of justifying termination or modification of compensation benefits under section 8106(c)
for refusing to accept or neglecting to perform suitable work.6 The Board has recognized that
section 8106(c) serves as a penalty provision as it may bar an employee’s entitlement to future
compensation and, for this reason, will be narrowly construed.7 To justify termination, OWCP
must show that the work offered was suitable and that appellant was informed of the
consequences of his refusal to accept such employment.8 According to OWCP’s procedure, a
job offer must be in writing and contain a description of the duties to be performed and the
specific physical requirements of the position.9 Section 10.516 of the Code of Federal
Regulations10 provide that an employee who refuses or neglects to work after suitable work has
been offered or secured for the employee has the burden of showing that such refusal or failure
to work was reasonable or justified, and shall be provided with the opportunity to make such
showing before a determination is made with respect to termination of entitlement to
compensation.11
Section 8123(a) of FECA12 provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.13 The implementing regulations
provide in pertinent part: “If there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.”14 Where a case is referred to an impartial
medical specialist for the purpose of resolving a conflict, the opinion of such specialist, if

5

5 U.S.C. § 8106(c)(2).

6

Howard Y. Miyashiro, 51 ECAB 253 (1999).

7

H. Adrian Osborne, 48 ECAB 556 (1997).

8

T.S., 59 ECAB 490 (2008); Ronald M. Jones, 52 ECAB 190 (2000).

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.4(a)
(June 2013).
10

20 C.F.R. § 10.516.

11

See Camillo R. DeArcangelis, 42 ECAB 941 (1991).

12

5 U.S.C. § 8123(a).

13

Id.; see J.J., Docket No. 09-27 (issued February 10, 2009); Y.A., 59 ECAB 701 (2008); Darlene R. Kennedy, 57
ECAB 414 (2006); Geraldine Foster, 54 ECAB 435 (2003).
14

5 U.S.C. § 8123(a); see also R.H., 59 ECAB 382 (2008); Raymond A. Fondots, 53 ECAB 637 (2002); Rita
Lusignan (Henry Lusignan), 45 ECAB 207 (1993).

6

sufficiently well rationalized and based on a proper factual and medical background must be
given special weight.15
OWCP’s procedures provide:
“A claimant who asks to participate in selecting the referee physician or who
objects to the selected physician should be requested to provide his or her reason
for doing so. OWCP is responsible for evaluating the explanation offered.
Examples of circumstances under which the claimant may participate in the
selection include (but are not limited to)-(a) Documented bias by the selected physician;
(b) Documented unprofessional conduct by the selected physician;
“If the reason is considered acceptable, OWCP will prepare a list of three
specialists, including a candidate from a minority group if indicated and ask the
claimant to choose one. This is the extent of the intervention allowed by the
claimant in the process of selection or examination. If the reason offered is not
considered valid, a formal denial of the claimant’s request, including appeal
rights, may be issued if requested.”16
ANALYSIS
OWCP accepted the claim for temporary aggravation of bilateral thumb arthritis.
Appellant stopped work and received compensation on the periodic rolls. By decision dated
August 22, 2013, OWCP terminated his compensation for wage-loss benefits on the grounds that
he refused an offer of suitable work under 5 U.S.C. § 8106(c)(2).
OWCP found that a conflict in medical opinion between appellant’s treating physician,
Dr. Toledo, and the second opinion examiner, Dr. Holladay, on appellant’s physical restrictions.
It properly referred appellant to Dr. Alexander for an impartial medical examination to resolve
the medical conflict, pursuant to 5 U.S.C. § 8123(a).
The Board finds that, in the January 3, 2013 report, Dr. Alexander provided thorough
physical examination findings, advising that appellant had excellent bilateral and thumb range or
motion and mild bilateral arthritic spur formation changes in the distal interphalangeal joints.
Dr. Alexander agreed with the restrictions provided by Dr. Holladay who advised that he could
work an eight-hour day with restrictions that included limited grasping and carrying mail with
both hands, no lifting more than 10 pounds, and no climbing. He also found no impairment with
appellant’s ability to perform fine manipulation or grasping. In an April 4, 2013 addendum,
Dr. Alexander indicated that appellant could use both thumbs up to 5.50 hours out of an 8-hour

15

V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

16

Supra note 9, Part 3 -- Medical Examinations, Chapter 3.500.4(b)(4) (March 1994).

7

workday. He reviewed the April 2, 2013 modified city carrier job offer and concluded that
appellant was capable of performing all the duties of the offered position.
The Board finds that Dr. Alexander provided a complete and rationalized opinion based
on an accurate factual and medical background. His opinion that appellant could return to fulltime light-duty work with restrictions on grasping, using both thumbs, carrying mail, and lifting
is accorded special weight due to his status as an impartial medical examiner.17 Appellant did
not submit sufficient medical evidence to establish that he could not return to light-duty work
within the restrictions recommended by Dr. Alexander. Although Dr. Chavda submitted reports
reiterating that either appellant was disabled until an MRI scan could be performed or that he
was capable of working with limited bilateral use of his hands, Dr. Chavda’s reports provided no
rationale for his opinion. The Board has held that a medical opinion not fortified by medical
rationale is of diminished probative value.18 Furthermore, Dr. Chavda did not address the
suitability of the offered position or otherwise explain how appellant’s medical conditions
prevented him from performing the offered position.19 The Board finds that Dr. Alexander’s
medical opinion constitutes the special weight of the medical evidence and establishes that
appellant is no longer totally disabled for work due to the effects of the employment-related
injuries.
The employing establishment offered appellant a light-duty position as a modified city
letter carrier based on the physical limitations of the impartial medical specialist. The physical
requirements for the position included: 1 to 5.33 hours per day of simple grasping/fine
manipulation; 1 to 8 hours of standing and walking; 1 to 2 hours of lifting up to 10 pounds; and 1
to 4 hours of pulling/pushing. The Board finds that the physical requirements of the offered
modified city letter carrier position fall within appellant’s work restrictions as defined by
Dr. Alexander. The weight of the medical evidence establishes that he was no longer totally
disabled from work, but had the physical capacity to perform the duties listed in the May 10,
2013 job offer.
In accordance with the procedural requirements under 5 U.S.C. § 8106(c), OWCP
advised appellant on May 22, 2013 that it found the job to be suitable and gave him an
opportunity to provide reasons for refusing the position within 30 days. After reviewing the
medical evidence of record, OWCP advised appellant in a July 3, 2013 letter that the evidence
submitted was insufficient to support his refusal to accept the job offer and provided him an
additional 15 days to accept the position without penalty.20 The Board finds that OWCP
17

See S.R., Docket No. 09-2332 (issued August 16, 2010); R.C., 58 ECAB 238 (2006); Bryan O. Crane, 56
ECAB 713 (2005); Sharyn D. Bannick, 54 ECAB 537 (2003).
18

F.T., Docket No. 09-919 (issued December 7, 2009); Elizabeth H. Kramm, 57 ECAB 117, 124 (2005);
Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
19

See Gayle Harris, 52 ECAB 319 (2001).

20

Supra note 9 at Chapter 2.814.5(a)(3) (June 2013) (acceptable reasons for refusing to accept suitable
employment include medical evidence establishing that a claimant is disabled due to a worsening of an accepted
condition).

8

followed established procedures prior to the termination of compensation pursuant to section
8106(c) of FECA.
On appeal counsel argues that Dr. Alexander’s opinion was inconsistent and lacked
medical reasoning. She also contended that Dr. Alexander’s work restrictions were inconsistent
with the restrictions found by FCE. Lastly, counsel argues that the offered position was outside
appellant’s work restrictions and his restrictions on driving to and from work and that his attempt
to work aggravated his condition. For the reasons discussed above, the Board finds appellant’s
arguments unfounded regarding Dr. Alexander’s opinion as it has found it to be well rationalized
and the work restrictions appropriate based on the medical evidence.
In addition, counsel proffered evidence of an agreed order issued by the Texas Medical
Board on June 14, 2013, which constituted a public reprimand of Dr. Alexander and, among
other things, restricted Dr. Alexander to the practice of administrative medicine. This restriction
included a prohibition of engaging “in the clinical practice of medicine in any capacity that
involves direct or indirect patient contact.” This agreed order required that such prohibition
would take effect on the date of the agreed order and any violation of this order would be subject
to further disciplinary action or prosecution for practicing without a license in Texas. Counsel
argued that this evidence should disqualify Dr. Alexander from serving as the impartial medical
specialist.
The Board has found that an impartial medical specialist properly selected under
OWCP’s rotational procedures will be presumed unbiased and the party seeking disqualification
bears the substantial burden of proving otherwise.21 The Board notes that OWCP has specific
procedures for contesting the selection of an impartial medical specialist prior to the examination
which counsel failed to invoke.22
Although counsel failed to contest the selection of an impartial medical specialist prior to
the examination, this would not preclude the Board from evaluating the selection process of the
impartial specialist or considering the evidence proffered by counsel as to the documented bias
or unprofessional conduct of the physician.23 While appellant did present evidence of a
disciplinary action against Dr. Alexander by the Texas Medical Board, such action was not
effective until June 14, 2013. The examination of appellant by Dr. Alexander took place on
January 3, 2013 and he submitted a clarification memorandum to OWCP on April 4, 2013. The
Board finds that the evidence submitted by counsel fails to establish documented bias or
unprofessional conduct sufficient to disqualify Dr. Alexander at the time he served as the
impartial medical specialist in this case and finds that OWCP properly relied upon his opinion in
finding appellant refused an offer of suitable work.

21

See Roger S. Wilcox, 45 ECAB 265, 275 (1993).

22

Supra note 16. Cf., J.D., Docket No. 12-920 (issued February 15, 2013); J.S., Docket No. 10-2198 (July 26,
2011); Geraldine Foster, 54 ECAB 435 (2003).
23

See Leonard W. Waggoner, 37 ECAB 676, 682-83 (1986).

9

The Board finds that the position offered was medically and vocationally suitable and
OWCP complied with the procedural requirements of section 8106(c) of FECA. OWCP met its
burden of proof to terminate appellant’s compensation benefits.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation effective August 16, 2013 on the grounds that he refused an offer of suitable work,
pursuant to 5 U.S.C. § 8106(c).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 12, 2014 is affirmed.
Issued: March 9, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

